Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement of Time Warner Inc. (“Time Warner”) on Form S-8 pertaining to the Time Warner Inc. Deferred Compensation Plan of our reports dated February 18, 2011, with respect to the consolidated financial statements, supplementary information and schedule of Time Warner and the effectiveness of internal control over financial reporting of Time Warner included in its Annual Report (Form 10-K) for the year ended December 31, 2010, filed with the Securities and Exchange Commission. Ernst & Young /s/ Ernst & Young New York, New York February 18, 2011
